Exhibit 10.30.2

     
(CREDIT SUISSE LOGO) [d66599d6650302.gif]
  CREDIT SUISSE INTERNATIONAL
 
   
 
  One Cabot Square           Telephone 020 7888 8888
 
  London E14 4QJ                www.credit-suisse.com

04 February 2009
Ashford Hospitality Limited Partnership
14185 Dallas Parkway Suite 1100
Dallas, Texas. 75254
External ID: 53578033
Dear Sirs,
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms & conditions of the Transactions entered into between us on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.
In this Confirmation “CSIN” means Credit Suisse International and “Counterparty”
means Ashford Hospitality Limited Partnership
This Confirmation amends and supersedes in its entirety all Confirmations dated
prior to the date hereof in respect of this Transaction.

1.   The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern. Reference herein to a “Transaction” shall be deemed to be references to
a “Swap Transaction” for the purposes of the 2006 ISDA Definitions.       This
Confirmation evidences a complete binding agreement between the parties as to
the terms of the Transaction to which this Confirmation relates. In addition,
the parties shall use all reasonable efforts promptly to negotiate, execute and
deliver an agreement in the form of a 1992 ISDA Master Agreement
(Multicurrency-Cross Border) (the “1992 Agreement”), with such modifications as
the parties will in good faith agree. Until such time as the parties execute a
1992 Agreement, the parties agree that this Confirmation, any Confirmation(s)
entered into prior to the execution of this Confirmation(s) and any future
Confirmation(s) entered into between the parties thereafter shall supplement,
form part of, and be subject to, an agreement in the form of the 1992 Agreement
as if the parties had executed an agreement in such form (but without any
Schedule except for the elections noted below) on the Trade Date of the earliest
such Transaction (such agreement, the “Form Master Agreement”). In the event of
any inconsistency between the provisions of the Form Master Agreement and this
Confirmation, this Confirmation will prevail for the purpose of this
Transaction.

      External ID: 53578033   Registered Office as above
Registered with unlimited liability in England under No. 2500199
Authorised and regulated by The Financial Services Authority
VAT No: GB 447 0737 41





--------------------------------------------------------------------------------



 



(CREDIT SUISSE) [d66599d6650302.gif]
The Agreement and each Confirmation thereunder will be governed by and construed
in accordance with the laws of the State of New York without reference to choice
of law doctrine and each party hereby submits to the Courts of the State of New
York

2.    The terms of the particular Transaction to which this Confirmation relates
are as follows:

     
Transaction Type:
  Rate Corridor Transaction
 
   
Notional Amount:
  USD 900,000,000
 
   
Trade Date:
  02 December 2008
 
   
Effective Date:
  15 December 2008
 
   
Termination Date:
  14 December 2009, subject to adjustment in accordance with the Modified
Following Business Day Convention
 
   
Fixed Amounts:
   
 
   
Fixed Amount Payer:
  Counterparty
 
   
Fixed Amount Payer Payment Date:
  04 December 2008, subject to adjustment in accordance with the Following
Business Day Convention
 
   
Fixed Amounts:
  USD 1,480,000
 
   
Floating Amounts:
   
 
   
(i) Floating Amount Payer:
  CSIN
 
   
Floating Amount Payer Payment Date:
  The 13th of each month, commencing on 13 January 2009 and ending on the
Termination Date, inclusive, subject to adjustment in accordance with the
Modified Following Business Day Convention
 
   
Floor Rate:
  1.25%
 
   
Floating Rate Option:
  USD-LIBOR-BBA

      External ID: 53578033   3

 



--------------------------------------------------------------------------------



 



(CREDIT SUISSE) [d66599d6650302.gif]

     
Designated Maturity:
  1 month
 
   
Spread:
  None
 
   
Floating Rate Day Count Fraction:
  Actual/360
 
   
Reset Dates:
  The first day of each Calculation Period
 
   
Compounding:
  Inapplicable
 
   
(ii) Floating Amount Payer:
  Counterparty
 
   
Floating Amount Payer Payment Date:
  The 13th of each month, commencing on 13 January 2009 and ending on the
Termination Date, inclusive, subject to adjustment in accordance with the
Modified Following Business Day Convention
 
   
Floor Rate:
  0.75%
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Designated Maturity:
  1 month
 
   
Spread:
  None
 
   
Floating Rate Day Count Fraction:
  Actual/360
 
   
Reset Dates:
  The first day of each Calculation Period
 
   
Compounding:
  Inapplicable
 
   
Business Days:
  New York
 
   
Calculation Agent:
  CSIN

      External ID: 53578033   4

 



--------------------------------------------------------------------------------



 



(CREDIT SUISSE) [d66599d6650302.gif]

3.   Master Agreement Provisions:       The following terms will apply to this
Transaction as if such terms were in the Schedule to the Form Master Agreement
referenced in the second paragraph of Section 1 of this Confirmation. Any
reference to the “Agreement” shall be deemed a reference to such Form Master
Agreement supplemented by the following terms.

(a) Specified Entity:
“Specified Entity” means in relation to CSIN, for the purpose of Section
5(a)(v): Affiliates. For the purpose of Section 5(a)(vi), Section 5(a)(vii) and
Section 5(b)(iv): Not Applicable.
“Specified Entity” means in relation to Counterparty, for the purpose of
Section 5(a)(v), Section 5(a)(vi), Section 5(a)(Vii) and Section 5(b)(iv): Not
Applicable.
(b) Cross Default:
The “Cross Default” provision (section 5(a)(vi) as amended below will apply to
CSIN and Counterparty:
Instead of the definition in Section 14 of the Form Master Agreement, “Specified
Indebtedness” shall mean any obligation (whether present or future, contingent
or otherwise, as principal or surety or otherwise) (a) in respect of borrowed
money, and/or (b) in respect of any Specified Transaction (except that, for this
purpose only, the words “and any other entity” shall be substituted for the
words “and the other party to this Agreement (or any Credit Support Provider of
such other party or any applicable Specified Entity of such other party)” where
they appear in the definition of Specifies Transaction).
“Threshold Amount” means, with respect to CSIN, the lesser of 3% of the
shareholders’ equity of CSIN, as shown in the most recent audited financial
statements of CSIN, or USD 25,000,000 (including the United States Dollar
equivalent of obligations stated in any other currency or currency unit), and
with respect to Counterparty, the Threshold Amount USD 10,000,000 (including the
United States Dollar equivalent of obligations stated in any other currency or
currency unit).
(c) Credit Event Upon Merger:
The “Credit Event Upon Merger” provision (Section 5(b)(iv) will not apply to
CSIN and Counterparty.

      External ID: 53578033   5

 



--------------------------------------------------------------------------------



 



(CREDIT SUISSE LOGO) [d66599d6650302.gif]
(d) Automatic Early Termination:
The “Automatic Early Termination” provision of Section 6(a) will not apply to
CSIN or counterparty.
(e) Fully Paid Transactions:
The condition precedent in Section 2(a)(iii)(1) does not apply to a payment and
delivery owing by a party if the other party shall have satisfies in full all
its payment obligations under Section 2(a)(i) of this Agreement and shall at the
relevant time have no future payment or delivery obligations, whether absolute
or contingent, under Section 2(a)(i). Notwithstanding the foregoing, at any time
when a Set-off would be available to CSIN or an Affiliate under Section 3(f) of
this Agreement or otherwise upon termination of this Agreement, then this
provision shall not be applicable.
(f) Set-off
Without affecting the provisions of this Confirmation requiring the calculation
of certain net payment amounts, all payments under this Confirmation will be
made without set-off or counterclaim; provided, however, that upon the
designation of any Early Termination Date, in addition to and not in limitation
of any other right or remedy (including any right to set-off, counterclaim, or
otherwise withhold payment) under applicable law:
the Non-defaulting Party or the party that is not the Affected Party (in either
case, “X”) may, without prior notice to any person, set off any sum or
obligation (whether or not arising under this Confirmation, whether matured or
unmatured and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by the Defaulting Party or Affected Party (in
either case, “Y”) to X or to any Affiliate of X, against any sum or obligation
(whether or not arising under this Confirmation, whether matured or unmatured
and irrespective of the currency, place of payment or booking office of the sum
or obligation) owned by X or any Affiliate of X to Y, and, for this purpose, may
convert one currency to another. If any sum or obligation is unascertained, X
may in good faith estimate that sum or obligation and set off in respect of that
estimate, subject to X or Y, as the case may be, accounting to the other party
when such sum or obligation is ascertained .
(g) Relationship Between Parties:
Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):

  (i)   Non-Reliance: It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment

  External ID: 53578033   6

 



--------------------------------------------------------------------------------



 



(CREDIT SUISSE LOGO) [d66599d6650302.gif]
and upon advice from such advisers as it as deemed necessary. It is not relying
on any communication (written or oral) of the other party as investment advice
or as a recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

  (ii)   Assessment and Understanding: It is capable of assessing the merits of
and understanding (on its own behalf or though independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.     (iii)   Status of Parties: The other party is not acting as a
fiduciary for or an adviser to it in respect of that Transaction.     (iv)   No
Agency: It is entering into this Agreement, including each Transaction, as
principal and not as agent of any person or entity.

4.   Account Details:

     
Payments to CSIN:
  As advised separately in writing
Payments to Counterparty:
  As advised separately in writing

Credit Suisse International is authorized and regulated by the Financial
Services Authority and has entered into this transaction as principal. The time
at which the above transaction was executed will be notified to Counterparty on
request.

External ID: 53578033   7

 



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

            Yours faithfully,


Credit Suisse International
      By:   /s/ Stuart Mangan         Name:   Stuart Mangan        Title:  
Director     

          Confirmed as of the date written above:

Ashford Hospitality Limited Partnership
      By:   ASHFORD OP GENERAL PARTNER LLC, GEN. PTR.               By:   /s/
David A. Brooks         Name:   DAVID A. BROOKS        Title:   UP       

Our Reference Number: External ID: 53578033 / Risk ID: 449072081
Registered Office as above
Registered with unlimited liability to England under No. 2500199
Authorised and Regulated by the Financial Services Authority
VAT No: GB 447 0737 41

8